

116 S4165 RS: To repeal section 692 of the Post-Katrina Emergency Management Reform Act of 2006. 
U.S. Senate
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 623116th CONGRESS2d SessionS. 4165[Report No. 116–320]IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2020Reported by Mr. Johnson, with an amendmentInsert the part printed in italicA BILLTo repeal section 692 of the Post-Katrina Emergency Management Reform Act of 2006. 1.RepealSection 692 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 792) is repealed. 2.Notification requirements related to modifications to the order of succession in the Department of Homeland Security or delegations of the Deputy SecretarySection 103(g)(3) of the Homeland Security Act of 2002 (6 U.S.C. 113(g)(3)) is amended to read as follows:(3)Notification requirements(A)VacanciesThe Secretary shall notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives of any vacancies that require notification under sections 3345 through 3349d of title 5, United States Code (commonly known as the Federal Vacancies Reform Act of 1998).(B)Revisions to order of successionThe Secretary shall submit written notification to the committees referred to in subparagraph (A) not later than 3 days after—(i)making any modification to the order of succession pursuant to paragraph (2); or(ii)making any modification to Annex B of DHS Delegation 0106, which sets forth the order of succession for the Deputy Secretary of Homeland Security, to the Delegation to the Senior Official Performing the Duties of the Deputy Secretary, or to any successor document..December 14, 2020Reported with an amendment